Putman, J.,
dissenting. I must respectfully dissent. The fear that judges will have to work harder cannot be permitted to stifle robust political criticism of the judiciary. This lawsuit brought by a former member of the judiciary seeking to punish in the courts a citizen who had been critical was doomed to failure when, after it was filed, the United States Supreme Court, on February 24, 1988, decided Hustler Magazine v. Falwell (1988), 485 U.S. 46.
However despicable or unjustified it may be, political criticism must remain free from the expense of avoidable repetitive litigation.
The First Amendment’s guarantee of free speech carries with it the mandate that the channels for political change be left open. Apprehension of the expense of defending libel suits imposes a self-censorship upon political critics.
I would find jurisdiction to have existed in the court of appeals from *94Section 3(B)(1)(f), Article IV of the Ohio Constitution, “original jurisdiction * * * [i]n any cause upon review as may be necessary to its complete determination,” and put a merciful rest to this lawsuit.
The majority opinion elevates form over substance. When this case goes back for trial, there can be only one outcome if the trial court applies the law correctly. The court of appeals has already reached the correct conclusion. It had jurisdiction directly from a constitutional amendment adopted May 7, 1968. No issue of “special proceeding” or Civ. R. 54(B) is involved. The judiciary must not let itself fall into slumber only to wake to find itself tethered by Lilliputians with bonds fashioned from the remnants of outmoded ritual. The visionaries who drew Section 3(B)(1)(f), Article IV must have foreseen what we have before us in this case. The end to be suffered by plaintiff is, in law, inevitable. Let his case be interred decently now. No purpose is served by wringing hands in helpless piety at the graveside.
The polestar that should guide our judgment is not whether the “floodgates” of appeals are opened but whether the “floodgates” for free speech are kept open.
Shannon, J., concurs in the foregoing dissenting opinion.